Citation Nr: 1428531	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1962 to April 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Board remanded the Veteran's claim for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

The Veteran has been variously diagnosed with depression not otherwise specified (NOS), anxiety disorder NOS, major depressive disorder, and adjustment disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

This appeal also initially included the issue of the Veteran's entitlement to service connection for PTSD.  Service connection for PTSD was denied by the Board in 
February 2012.  According to the record, the Veteran has not appealed this denial to the United States Court of Appeals for Veterans Claims (Court) nor filed a motion for revision of the prior Board decision based on clear and unmistakable error.  Under 38 C.F.R. § 20.1100, the February 2012 Board decision is considered final.

The Board notes that additional VA treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC) in October 2012.  However, in November 2012, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence. See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014 and VA treatment records dated from August 2010 to November 2012, and in May 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence is against a finding that there is a nexus between a current diagnosis of an acquired psychiatric disorder and service, or that the Veteran's acquired psychiatric disorder was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, in February 2012 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for an addendum opinion.  After obtaining the addendum opinion, the AMC then readjudicated the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in an October 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in December 2007 and November 2008.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Additionally, a February 2010 VCAA letter notified the Veteran of the evidence needed to substantiate a claim for secondary service connection.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, a VA examination was obtained in March 2010, whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  Pursuant to a February 2012 Board remand, in March 2012, an addendum opinion was provided.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).



IV.  Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disorder other than PTSD.  He essentially contends that he has an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, from his service while stationed in Vietnam.  He also contends that his acquired psychiatric disorder may be related to his service-connected disabilities, to include his diabetes mellitus type II.

The service treatment records were negative for complaints of or treatment for a psychiatric disorder.  At the time of the Veteran's separation examination in April 1966, there was no indication that the Veteran had a psychiatric disorder at that time.  He was found to be clinically normal upon mental status examination.

Post-service VA treatment records showed that the Veteran retired in December 2006 after working as a railroad car man and a school custodian.  In October 2007, he was referred for a mental health assessment after reporting increased intrusive thoughts since retirement.  The Veteran reported that his primary complaint was "too much free time" since retiring.  He also indicated that a friend had recently passed away.  The Veteran further noted his attempts to avoid certain activities, places, or people that reminded him of his stressor event in Vietnam.  In particular, he indicated that he attempted to avoid people of Asian descent by avoiding restaurants that serve Asian food and avoiding a neighbor who appears to be of Asian descent.  He indicated that this symptoms caused him distress and mild disruption of his activities.  He noted that he avoided talking to people about his military experiences.  The examiner found that the Veteran met the diagnostic criteria for adjustment disorder with anxious features, secondary to his retirement, and exacerbated by the death of his friend.  The Veteran had a negative depression screen.  

Various VA treatment records dated from September 2007 to October 2008 showed diagnoses of depression NOS, recurrent major depressive disorder, anxiety NOS, and alcohol abuse in full sustained remission.  The Axis IV diagnoses all pertained to the Veteran's retirement, death of an old friend, and lack of structure and activity.  In a May 2008 mental health progress note, the Veteran indicated that when he returned from Vietnam, he drank heavily to "cope with experiences."  He reported occasional intrusive memories and hypervigilance.  He also reported that after attending his friend's funeral in 2007, he felt more depressed and isolative.  In an August 2008 mental health progress note, the Veteran reported that he was attempting to cope with recent life changes (retirement) and the loss of a close friend in February 2007.  The Veteran indicated that he was treated with Prozac after his father died in 1998 and he reported thoughts of suicide after his friend died.  

In a VA treatment record dated in February 2009, the Veteran reported that things continued to go well, with the exception of one night when he could not sleep.  He indicated that he started thinking about the war and painful events that happened, and then felt alone.  In a VA treatment record dated in July 2009, it was noted that the Veteran's psychiatric symptoms had largely resolved.  The Veteran also reported that he was "doing great."

In a VA examination dated in March 2010, the Veteran reported that he began receiving mental health treatment at the VA in 2006 or 2007.  He indicated that he has been on anti-depressants since this time, and also utilizes individual psychotherapy.  The Veteran reported that he had not had any symptoms of depression since he had been taking his medications; however, prior to taking medication, he was extremely depressed and suicidal.  He reported his belief that he began having problems with depression after his father and two good friends died.  He indicated that these events led to feelings of depression.  He also reported that after his retirement as head custodian at a high school, he began feeling lonely and isolated.  The examiner diagnosed depression NOS in remission and alcohol dependency in full sustained remission.  

The examiner noted that when she asked the Veteran how his depression was related to service, he said "Nam."  The Veteran indicated that he road shotgun when driving in Vietnam to get supplies and "that almost blew his mind."  He also reported that they were treated like "shit" when they returned from Vietnam.  The examiner noted that when she asked the Veteran if his health affected his depression, he stated, "I don't know I am not a doctor" and "I am not happy I am a diabetic, I'll tell you that."  The examiner noted that the Veteran reported that he began experiencing depression after his father and friend died, and after he retired from work, because he appeared to be more isolated after retirement and was grieving the losses.  The examiner found that the Veteran did not indicate that his depression was related to or caused by his service-connected disabilities.  She opined that it was less likely as not that the Veteran's depression was secondary to his service-connected disabilities.

Pursuant to the February 2012 Board remand, the March 2010 VA examiner provided an addendum opinion.  The examiner wrote that throughout the interview, the Veteran presented a number of current life stressors that he related to his problems with depression.  She noted that during the interview, he reported his belief that he began having problems with depression after his father and a good friend died within two weeks of another, and another good friend died that same year, leading to feelings of depression.  She noted that the Veteran also reported that he had retired as head custodian at a high school, which left him feeling lonely and isolated after losing contact with others at work.  The examiner noted that the Veteran did not mention his experiences in Vietnam as a reason for his depression until she asked him why he thought his depression was related to service.  The examiner wrote that the Veteran stated that he road shotgun when driving in Vietnam to get supplies, which almost blew his mind.  She noted that he also stated that they were treated like "shit" when they came back.  The examiner indicated that although poor treatment of Vietnam veterans upon return from service is well documented, the Veteran presented several other notable reasons for his depression.  She further indicated that the Veteran reportedly first sought mental health treatment in 2006 or 2007 at the VA, which was over 30 years after his return from Vietnam.  

The examiner found that the evidence suggests that the Veteran's depression was less likely as not related to service experiences.  She found that he presented several other reasons for his current depression, including loss of family and friends and loss of positive daily interaction with others due to his retirement.  The examiner opined that it was also less likely as not that the Veteran's depression was aggravated because there was no known diagnosis of depression prior to 2006.

As to the issue of secondary service connection, the examiner indicated that throughout the assessment, the Veteran did not make statements concerning how his physical health may or may not affect his mood.  She noted that when she specifically asked the Veteran if his health affected his depression, he stated, "I don't know I am not a doctor" and "I am not happy I am a diabetic, I'll tell you that."  She noted that although the Veteran indicated that he was not happy about his diabetes, he did not suggest that his history of suicidal thoughts and symptoms of depression were aggravated or caused by his diabetes.  She indicated that the Veteran's main focus throughout the assessment had been on several life events that had resulted in a depressed mood after his father and friends died, and after he retired from work.  The examiner therefore found that it was less likely as not that the Veteran's depression was caused by or aggravated by his service-connected disabilities, to include his diabetes.

VA treatment records dated from August 2010 to November 2012 showed continued mental health treatment.  In May 2013, the Veteran reported good mental health function overall with minimal anxiety, depression or anger in the past six months.  The Veteran was diagnosed with anxiety disorder NOS (symptoms largely resolved) and depression NOS (symptoms largely resolved).

	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

With respect to service connection on a direct basis, the Veteran has been diagnosed with depression NOS.  Accordingly, as there is a current acquired psychiatric disorder, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active duty service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is etiologically related to the Veteran's active duty service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his acquired psychiatric disorder is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report psychiatric symptoms such as depressed mood, the diagnosis of depression NOS, requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his acquired psychiatric disorder, diagnosed as depression NOS, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of depression NOS requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disorder and the Veteran's active duty service.  In fact, the only medical opinions addressing the etiology of the acquired psychiatric disorder weigh against the claim.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the March 2012 VA examiner, who, as a licensed psychologist, is competent to render opinions regarding medical matters.  

The Board finds that the March 2012 addendum opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's acquired psychiatric disorder.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating her opinion, the examiner found that the Veteran's currently diagnosed acquired psychiatric disorder was less likely as not related to his in-service experiences.  She found, instead, that he presented several other reasons for his current depression, including loss of family and friends and loss of positive daily interaction with others due to his retirement.  The examiner noted that the Veteran did not mention his experiences in Vietnam as a reason for his depression until she asked him why he thought his depression was related to service.  The Veteran stated that he road shotgun when driving in Vietnam to get supplies, which almost blew his mind.  He also stated that they were treated like "shit" when they came back.  The examiner indicated that although poor treatment of Vietnam veterans upon return from service is well documented, the Veteran presented several other notable reasons for his depression.  She further indicated that the Veteran reportedly first sought mental health treatment in 2006 or 2007 at the VA, which was over 30 years after his return from Vietnam.  

The Board also finds that various VA treatment records corroborate the March 2012 VA examiner's opinion that the Veteran's current acquired psychiatric disorder is most likely due to the loss of his father and friends, and the loss of positive daily interaction with others due to his retirement.  For example, in October 2007, the Veteran was referred for a mental health assessment after reporting increased intrusive thoughts since retirement.  The Veteran reported that his primary complaint was "too much free time" since retiring.  He also indicated that a friend had recently passed away.  The examiner found that the Veteran met the diagnostic criteria for adjustment disorder with anxious features, secondary to his retirement and exacerbated by the death of his friend.  Furthermore, in an August 2008 mental health progress note, the Veteran reported that he was attempting to cope with recent life changes (retirement) and the loss of a close friend in February 2007.  The Veteran indicated that he was treated with Prozac after his father died in 1998 and he reported thoughts of suicide after his friend died.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's acquired psychiatric disorder was either caused by or aggravated by his service-connected disabilities, to include his diabetes mellitus, type II.  In this regard, the March 2012 VA examiner found that it was less likely as not that the Veteran's depression was caused by or aggravated by his service-connected disabilities, to include his diabetes.  In this regard, the examiner indicated that throughout the assessment, the Veteran did not make statements concerning how his physical health may or may not affect his mood.  She noted that when she specifically asked the Veteran if his health affected his depression, he stated, "I don't know I am not a doctor" and "I am not happy I am a diabetic, I'll tell you that."  She noted that although the Veteran indicated that he was not happy about his diabetes, he did not suggest that his history of suicidal thoughts and symptoms of depression were aggravated or caused by his diabetes.  She indicated that the Veteran's main focus throughout the assessment had been on several life events that had resulted in a depressed mood after his father and friends died, and after he retired from work.

The Board finds the March 2012 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the addendum opinion of the March 2012 examiner adequately explains why the Veteran's current acquired psychiatric disorder, diagnosed as depression NOS, is most likely due to the death of his father and friends and his retirement, rather than his service, or his service-connected disabilities.  The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's acquired psychiatric disorder.  As discussed, the etiology of the Veteran's acquired psychiatric disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's acquired psychiatric disorder was caused by service or secondary to a service-connected disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's acquired psychiatric disorder, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service, to include as secondary to his service-connected disabilities.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


